Title: John Barnes to Thomas Jefferson, 6 July 1811
From: Barnes, John
To: Jefferson, Thomas


          
                  Dear Sir 
                  George Town Columa—6th July, 1811
          Your esteemed favr 29th Ulto inclosed Order on Bank of Pensyla—as well 3d Bill of Ex—  
		  
		  on Accot of Genl Kosciusko—respecting the latter—
		  on paying my respects on the Memorable 4th Inst to the good Presidt and conversing with Mr Monroe—whose presense gave universal satisfaction—   I took Occasion to mention the delay of Messs Barlow and Warden—by whose conveyance the 1st & 2d setts were deposited—would not be protracted, but for a short time—under these circumstances, forwarding this 3d sett by a 3d conveyance, might possibly be attended with risque—by the possibility of its being presented, for Acceptance, by some unknown hand, prior to the receipt of either the 1st or 2d sett, by Messs B & W—this 3d sett is therefore Retained—
            
		  The extreme heat of the Weather deterrs me for the present proceeding to Philadelphia—
			 
			 The disadvantages you labour Under
			 Respecting your family supplies—I am fully persuaded may be considerably Reduced—
			    by beig procured here, you would scarsely Credit, the very extra increase of importations of every Article of family consumption to this place Coastwise from Boston New York Philada Baltimore Charleston &ca &ca Owing to the Many Capital New buildings—
		  Wholesale Stores, along the Wharfs above and below the ferry, since you left Washington, several of which contain Merchandize to the Amot of 80, a 90,000 Dolls each—for my part I am at a loss to conceive, how the importers can dispose, of them: but so it is—the Back planters & farmers need not, nor in general do not, Now as heretofore resort, to Baltimore—or Alexandria—Moreover—the 
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  return flour Boats, take back vast quantities of Merchandize to Cumberland—on
			 their Way to Kentucky &a &a—a source of great Commercial intercourse solely Appertaining to this place.—
          
                  The increasing population—and extra improvemts in George Town and Washington—is in a great Measure Owing to these adventurous speculators Coastwise And were it not for fatal 
                  the fatal—and I fear increasing Obstructions—to our foreign
			 Navigation I mean—Obstructions in the Channel of our River—being such, as to compell our shipping Merchants (under, very great disadvantages—extra expences &ca)—to Enter &, Reenter to load, & unload their Vessels—belonging to this port, bound to, & from a foreign port—
                  to transact their business at the port of Alexanda—instead of George Town solely on Accot of the Obstructn in the Channel—Caused
			 in part, by the New Bridge Co—could these difficulties but be removed—this Port and Town would most Assuredly Rival—if not out strip—the Invious pride of
			 Alexandria—The Citizens of Washington, not less Invious—and unfriendly—are equally Jealous of this Town’s superior situation—Unhappy, selfish—Views totally erronious—they ought most certainly to be one & the same—as in a
			 Co-partnership—the One proportionably benefited by the improvements and prosperity of the other—the other relative—and envious Neighbour, instead of aiding our Mutual Comforts—do but laugh, at our folly and Madness—
          If you want an early fall or immediate supply—do but give a little time to look about me—I will engage to put them up—as Usual good, and Reasonable—at least reduce your $167– to 147—
                  
                  
                  
                  The Stores on the Wharfs are Chiefly for the Storage of Flour Corn Salt Sugar & Molasses and Groceriesin
                  —generally of all Kinds—here are also not less than 12 New Brick buildings on both sides Bridge Street Elegantly fitted up, and stored abundently—with every Article you can possibly stand in Need of, 
                  Wholesale and retail—as Rivals, their prices & terms, are very Moderate, nearly if not equaly so, to the great Citys, if purchased by those Accustomed to purchase by the piece or package &ca—and altho some particulars 
                  particular Articles must be paid for in Cash—the far greater part, wd be a 60 and others a 90 days Credit on Note—
          upon the whole, I may safely Venture to say—that with Mrs Ratcliffs Assistance—You could be furnishd with almost every family Article—Wet or dry—fine or Coarse—Linins—
                  Muslins, Cottons, & Woolens, East, and West India produce & Manufacture—&a &ca— The freight from hence to Richmond—as the Vessels Usually go in Ballast, would be very Moderate—and fixed here on the Spot—not as Customary—from New York or Philada
          
          In, The fall every Needfull Article for the Blacks are in great abundance—
          If then, from these several combined circumstances you should judge favorably of them—And Accept my Offer—you may depend upon my best exertions for your Interest & satisfication, and while shipping your family supplies—The others at same time might in part be furnished Also—such as Ticklenbergs &a &a—always in Store—
          Accept my Dear Sir my most gratefull thanks for your kind invitation Necessity not choice, alone, induced me to propose that of Philada on Accot of my unfortunate Tobo purchase By my latest advices, ⅌ 
                     last Evengs post I find no possible sale can be made—nor even a Barter one effected. of course I shall defer the Attempt—and 
                  quietly & Anxiously wait the issue of events more favorable to my purpose,—
          most Respectfully—and most sincerely—Be Assured I am Dear Sir—Your Obedt servant,
                  John Barnes.
        